—In a proceeding pursuant to CPLR article 78 to review a determination of the New York City Fire Department dated August 19, 1988, denying the petitioner’s application for retroactive reinstatement to his position as a New York City firefighter, *622the petitioner appeals from so much of an order of the Supreme Court, Kings County (Vinik, J.), dated June 14, 1994, as, upon reargument, adhered to its prior determination dismissing the proceeding.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly concluded that this proceeding is untimely. An application for reconsideration will not extend or toll the applicable Statute of Limitations (see, Matter of Lubin v Board of Educ., 60 NY2d 974, 976, cert denied 469 US 823; Matter of De Milio v Borghard, 55 NY2d 216, 222; Matter of Knorr v Ross, 208 AD2d 841). This proceeding pursuant to CPLR article 78 should have been commenced within four months of the Fire Commissioner’s August 19, 1988, denial of the petitioner’s request for reinstatement. Thus, this proceeding, commenced in April 1993, was untimely.
In light of our determination, the petitioner’s remaining contentions are academic. Rosenblatt, J. P., Miller, Ritter and Friedmann, JJ., concur.